IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                              NO. 2013-KA-01767-COA

CHRISTI JANE KNIGHT A/K/A CHRISTI J.                                   APPELLANT
KNIGHT A/K/A CHRISTI KNIGHT

v.

STATE OF MISSISSIPPI                                                     APPELLEE


DATE OF JUDGMENT:                        08/30/2013
TRIAL JUDGE:                             HON. JAMES LAMAR ROBERTS JR.
COURT FROM WHICH APPEALED:               TISHOMINGO COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                 OFFICE OF STATE PUBLIC DEFENDER
                                         BY: GEORGE T. HOLMES
                                             JUSTIN TAYLOR COOK
ATTORNEY FOR APPELLEE:                   OFFICE OF THE ATTORNEY GENERAL
                                         BY: LAURA HOGAN TEDDER
DISTRICT ATTORNEY:                       JOHN RICHARD YOUNG
NATURE OF THE CASE:                      CRIMINAL - FELONY
TRIAL COURT DISPOSITION:                 CONVICTED OF MANSLAUGHTER AND
                                         SENTENCED TO TWENTY YEARS IN THE
                                         CUSTODY OF THE MISSISSIPPI
                                         DEPARTMENT OF CORRECTIONS, AND
                                         TO PAY A $1,000 FINE, $100 TO THE
                                         CRIME VICTIMS’ COMPENSATION FUND,
                                         AND $2,352.75 IN RESTITUTION
DISPOSITION:                             AFFIRMED – 01/27/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE IRVING, P.J., FAIR AND JAMES, JJ.

      JAMES, J., FOR THE COURT:

¶1.   Christi Jane Knight was charged with one count of deliberate-design murder, in the

Circuit Court of Tishomingo County. However, after a jury trial, Knight was convicted of

manslaughter. She was then sentenced to twenty years in the custody of the Mississippi
Department of Corrections. Knight filed a motion for a judgment notwithstanding the verdict

(JNOV), or in the alternative, a new trial. The trial court denied Knight’s motion. On

appeal, Knight raises the following issues: (1) whether the trial court erred when it denied

Knight’s motion for a JNOV and (2) whether the trial court erred when it denied Knight’s

motion for a new trial.

                                         FACTS

¶2.    Tishomingo County 911 dispatcher Odie Mack Vandiver testified that he received a

911 call on July 12, 2012. Shad Reed identified himself and reported an accidental shooting.

Reed offered no other information. Vandiver dispatched the Tishomingo Fire Department,

the Paden Fire Department, and an air-evacuation team.

¶3.    On that same day, Charles Crosby was riding his four-wheeler and encountered

Jeffery Powell, who was riding a dirt bike at approximately 6:30 p.m. or 7:00 p.m. Powell

did not have a headlight on his bike and night was beginning to fall. Crosby offered to

follow Powell home because Crosby had headlights on his four-wheeler. Crosby followed

Powell home, which was located at 5-A Hill Road.

¶4.    While Powell was there, he saw a man, Shad Reed, Christi Knight’s fiancé, holding

a shotgun to a man’s head, who was later identified as the victim, Doug Long. Crosby did

not know why Reed was holding a shotgun to Long’s head; however, when Reed saw

Crosby, he told him to leave. At trial, Crosby described Reed as intoxicated, and he saw the

defendant, Christi Knight, yell and curse at Long. Crosby followed Reed’s directive and left

the property. After Crosby left, he went to the Tishomingo Police Department and spoke

with Mike Kemp, the chief of police, about what he witnessed at 5-A Hill Road.


                                             2
¶5.    Reed testified that Long was the boyfriend of Knight’s daughter, Stephanie Truelock,

for about eight months. Reed also testified that he, Long, and Powell were shooting cans and

had started drinking at about midday. Knight, Truelock, and Reed’s daughter Sabryna went

to the grocery store and returned about 2:30 or 3:00 in the afternoon. While the group started

to grill, Truelock told her mother that Long had hit, beaten, cut, and dragged her down the

hallway. Knight then told Reed what she learned from Truelock. Reed became angry,

grabbed a 20-gauge shotgun, went outside, and pointed the shotgun at Long’s head and told

him, “We need to talk.”

¶6.    Reed then asked Long why he was hitting Truelock, and Long told him that she was

hitting him as well. Long told Reed that he was not afraid of the gun, and Reed placed the

gun on the hood of his truck. Reed then turned around to get Truelock from inside the house

and started up the steps to the trailer. Reed also heard Knight arguing with Long and telling

him to go home. Then Reed heard the gunshot, and turned around to get back to Knight and

Long. Once he saw Long, he told Knight to call 911, and then took his shirt off and put it

over Long’s chest wound and began CPR. After speaking with the operator, Reed asked

Knight what happened, and she told him that she shot him. When Chief Kemp arrived on the

scene, he informed Reed that Long was dead and took Reed into custody.

¶7.    Chief Kemp testified at trial that when he pulled up on the property, he saw a man

attempting CPR.     When Chief Kemp approached Reed, Reed screamed at him to do

something for Long. At that time, Chief Kemp believed that Reed was the shooter. Reed

stood up, walked towards the trailer, and did not stop when Chief Kemp ordered him to stop.

When Chief Kemp caught up to Reed, there was a scuffle. Another officer was inside the


                                              3
trailer and came out and subdued Reed. Chief Kemp then put Reed in the backseat of a

patrol car.

¶8.    It was at this point that Chief Kemp heard screaming and returned to the trailer. At

the trailer, he met Knight, who seemed intoxicated and smelled of alcohol; Knight asked

Chief Kemp why he arrested Reed. Knight then informed Chief Kemp that she shot Long

because she thought he was a deer. Chief Kemp then took Knight into custody.

¶9.    Knight’s daughter, Truelock, testified that she and Long had been in a relationship for

nine or ten months, and they were both addicted to methamphetamine and alcohol. Truelock

testified that Long was abusive to her and her eight month old child, and she asked her

mother to take the child so that they could go to either rehab or jail. Truelock also stated that

everyone was drinking and that she was “wasted.” Truelock was passed out, and the gunshot

roused her from her sleep. She asked her mother what happened. Knight told Truelock that

she shot Long and that “that ******** probably deserved it.” Reed also asked Knight what

she did.

¶10.   Knight testified in her defense. She went with Truelock and Sabryna to pick up a

puppy for Reed, and Truelock told her that Long was abusing her. She told Reed what

Truelock told her, and Reed grabbed a gun and went outside. Knight testified that she was

behind Reed telling him not to confront Long. Knight corroborated Reed’s testimony about

the confrontation with Long. Reed put the gun down and went to get Truelock to determine

the truth.

¶11.   After Reed left, Knight stated that she felt Long push her and she fell, bouncing off

the truck. When she got up, she heard Long say he was going to cut Truelock’s breasts and


                                               4
shove them down her throat in front of Truelock’s eight-month-old child. Knight started

yelling and told Long to go home. Knight testified that she took the gun off the hood of the

truck, and she heard him growl and say, “You’re first.” According to Knight, Long was

coming towards her, and she thought he was going to hit her. Knight shot Long and testified

that she was in a state of shock. Reed told her to call 911, and she brought Reed’s phone to

him and took over the CPR.

¶12.   Dr. Erin Barnhart conducted an autopsy of Long and testified that Long died from a

gunshot that was fired two to five feet away from him. Dr. Barnhart also testified that there

were injuries to Long’s aorta, right lung, and liver. She also stated that Long’s toxicology

report indicated that his blood-alcohol content was 0.17 percent, but there was not an

indication of any illegal drugs, only caffeine and nicotine.

¶13.   On September 28, 2012, Knight was indicted for one count of deliberate-design

murder. After a jury trial on August 27 through August 30, 2013, Knight was convicted of

manslaughter and sentenced to twenty years in the custody of the Mississippi Department of

Corrections. Knight filed a motion for a JNOV and a motion for a new trial, both of which

the trial court denied on October 3, 2013.

¶14.   Knight appeals.

                                      DISCUSSION

       I.     Whether the trial court erred when it denied Knight’s motion for
              a JNOV.

¶15.   “A motion for a JNOV challenges the legal sufficiency of the evidence.” Massey v.

State, 992 So. 2d 1161, 1162 (¶7) (Miss. 2008). When considering the sufficiency of the



                                              5
evidence, the evidence supporting the guilty verdict is accepted as true. Reed v. State, 956

So. 2d 1110, 1111 (¶6) (Miss. Ct. App. 2007). Further, the State “must be given the benefit

of all reasonable inferences that can be reasonably drawn from the evidence.” Id. Finally,

“the jury determines the credibility of witnesses and resolves conflicts in the evidence.” Id.

¶16.   Knight argues that there was no duty to retreat when she was dealing with an assailant

at her home. Knight further argues that a reasonable and fair-minded jury could only find

her not guilty. Knight also asserts that she reasonably believed, based on the confessions of

Truelock, that Long would carry out his threats against Truelock.

¶17.   Knight was charged with murder; however, the jury convicted Knight of

manslaughter, a lesser included offense. Manslaughter is defined as “[t]he killing of a human

being, without malice, in the heat of passion, but in a cruel or unusual manner, or by the use

of a dangerous weapon, without authority of law, and not in necessary self defense[.]” Miss.

Code Ann. § 97-3-35 (Rev. 2014). The State bore the burden to prove that Knight did not

act in self-defense beyond a reasonable doubt. Hammond v. State, 119 So. 3d 1074, 1078

(¶15) (Miss. Ct. App. 2013).

¶18. Knight argues that she had no duty to retreat. The “no duty to retreat” rule is stated in

Mississippi Code Annotated section 97-3-15(4) (Rev. 2014), which provides:

       A person who is not the initial aggressor and is not engaged in unlawful
       activity shall have no duty to retreat before using deadly force under
       subsection (1)(e) or (f) of this section if the person is in a place where the
       person has a right to be, and no finder of fact shall be permitted to consider the
       person's failure to retreat as evidence that the person's use of force was
       unnecessary, excessive or unreasonable.

¶19. Here, jury instructions were given concerning self-defense, duty to retreat, and



                                               6
manslaughter. It is undisputed that Knight shot and killed Long. Further, another officer and

Chief Kemp testified that Knight stated that she shot Long because she thought he was a

deer. Also, the 911 dispatcher testified that the shooting was initially reported as accidental.

Knight’s assertion of self-defense did not occur until after her arrest. Further, no other party

present heard the threats Long made to Knight before the shooting.

¶20.     “A successful self-defense argument requires that the jury believe that it was

objectively reasonable for the defendant to believe that [s]he was in danger of imminent

death or serious bodily harm.” Wilder v. State, 118 So. 3d 628, 631 (¶9) (Miss. Ct. App.

2012).

¶21.     In viewing the evidence in the light most favorable to the State, each element of the

crime is satisfied. We find that there was sufficient evidence to support the conviction.

Therefore, this issue is without merit.

         II.    Whether the trial court erred when it denied Knight’s motion for
                a new trial.

¶22.     Knight argues that the trial court erred in denying her motion for a new trial. A

motion for a new trial challenges the weight of the evidence, not the sufficiency of the

evidence. Williams v. State, 89 So. 3d 676, 683 (¶20) (Miss. Ct. App. 2012). “[A]n appellate

court will order a new trial only where the verdict ‘is so contrary to the overwhelming weight

of the evidence that to allow it to stand would sanction an unconscionable injustice.’” Id.

¶23.     We have previously stated that “[t]his Court does not have the task of re-weighing the

facts in each case to, in effect, go behind the jury to detect whether the testimony and

evidence they chose to believe was or was not the most credible.” Luster v. State, 143 So.



                                               7
3d 636, 641 (¶18) (Miss. Ct. App. 2014). Further, “[t]he jury is the sole judge of the

credibility of witnesses, and the jury’s decision based on conflicting evidence will not be set

aside where there is substantial and believable evidence supporting the verdict.” Langston

v. State, 791 So. 2d 273, 280 (¶14) (Miss. Ct. App. 2001).

¶24.   We find that the jury verdict was not against the overwhelming weight of the

evidence. As previously discussed, it is undisputed that Knight shot Long. Additionally,

there was testimony of a verbal altercation between Long and Knight prior to the shooting.

Therefore this issue is without merit.

                                      CONCLUSION

¶25.   Viewing the evidence in the light most favorable to the verdict, there is sufficient

evidence to support Knight’s conviction.          Also, the verdict is not contrary to the

overwhelming weight of the evidence. The State provided evidence that Knight was

intoxicated, shot and killed Long, and was not acting in self-defense. The jury was provided

proper instructions involving self-defense and the duty to retreat. Therefore, the judgment

of the trial court is affirmed.

¶26. THE JUDGMENT OF THE TISHOMINGO COUNTY CIRCUIT COURT OF
CONVICTION OF MANSLAUGHTER AND SENTENCE OF TWENTY YEARS IN
THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF CORRECTIONS, AND
TO PAY A $1,000 FINE, $100 TO THE CRIME VICTIMS’ COMPENSATION FUND,
AND $2,352.75 IN RESTITUTION, IS AFFIRMED. ALL COSTS OF THIS APPEAL
ARE ASSESSED TO TISHOMINGO COUNTY.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, ROBERTS,
CARLTON, MAXWELL AND FAIR, JJ., CONCUR.




                                              8